Citation Nr: 0010102	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of an 
acquired psychiatric disorder, and if so, is the claim well 
grounded.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of a 
bilateral hearing loss disorder, and if so, is the claim well 
grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder reflect 
that he had active service from February 1954 to September 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veteran's Affairs (VA), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired 
psychiatric disorder was most recently denied by means of a 
final Board decision dated May 1994.  

2.  The evidence received subsequent to May 1994 with regard 
to a claim for service connection for an acquired psychiatric 
disorder, is not so significant by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.

3.  Some nexus evidence between the veteran's bilateral 
hearing loss disorder and service has been received since the 
Board's May 1994 decision.  As such an opinion was not 
previously of record, this evidence must be considered in 
order to fairly decide the merits of the claim.

4.  The greater weight of the evidence shows that the 
veteran's bilateral hearing loss disorder did not begin 
during his active service.  



CONCLUSIONS OF LAW

1.  The May 1994 Board decision, wherein service connection 
for an acquired psychiatric disorder was denied, is final.  
38 U.S.C.A § 7105(c) (West 1991), 38 C.F.R. § 20.1100 (1999).

2.  The evidence received subsequent to the Board's May 1994 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  As new and material evidence has been received in regards 
to the claim for service connection for a bilateral hearing 
loss disorder, that claim is reopened.  38 U.S.C.A § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  A bilateral hearing loss disorder is not shown not be 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§  1110, 1111, 1131, 1137, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C. § 7104(b) (West 1991).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A § 5107(a) based upon all the 
evidence and presuming its credibility.  In this regard, we 
note that the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

If new and material evidence has been received sufficient to 
reopen the veteran's claim, the threshold question that must 
be resolved at the outset of the analysis of any issue is 
whether each one of the appealed claims is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 
38 U.S.C.A. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

Normally, the three elements of a "well grounded" claim for 
direct service connection are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).

Again, if the reopened claim is well grounded, VA may then 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.

The evidence received subsequent to the May 1994 Board 
decision consists of (1) copies of he veteran's Service 
Medical Records (SMRs), (2) lay statements and religious 
materials, (3) his motion for reconsideration and associated 
pleadings, (4) assertions of a "new claim", (5) copies of 
outpatient treatment records dated December 1992 to October 
1993, (6) lay statements regarding his hearing loss, (7) an 
August 1998 audiometric report, (8) a prescription form dated 
March 1998, and (9) a second audiological report and letter, 
dated March 1998, from a VA contract facility.  


I.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of an 
acquired psychiatric disorder, and if so, is the claim well 
grounded.

The copies of the veteran's SMRs, his motion for 
reconsideration and associated pleadings, and the copies of 
much of the outpatient treatment reports, are duplicative of 
evidence previously of record, thus, they are not new by 
definition.  

Outpatient treatment records dated May 1993, August 1993, 
September 1993 and October 1993 show that the veteran was 
assessed with anxiety, chronic anxiety depression, and "R/O 
[rule out] depression / psychophysiologic reaction".  The 
March 1998 prescription form, shows that the veteran was 
diagnosed with anxiety-depression.  However, we must point 
out that this diagnosis was of record prior to the Board of 
Veterans' Appeals May 1994 decision.  These records then, are 
not new in the respect that they do not present new 
information.  

The lay statements regarding his hearing loss, the religious 
materials, the August 1998 audiometric report, and the second 
audiological report and letter from a VA contract facility, 
are simply not relevant to the issue of whether the veteran 
currently manifests an acquired psychiatric disorder that is 
related to his active service.  As they are not material to 
the veteran's claim, they do not serve to reopen it.  
Additionally, we note that the veteran has cited caselaw from 
the Court of Appeals for Veterans Claims, arguing that his 
claim should be reopened.  As these assertions do not 
constitute evidence that is material, it similarly does not 
serve to reopen his claim.  

Thus, as there is no new or material evidence to show that 
the veteran manifests an acquired psychiatric disorder that 
is related to his active service, his claim must be denied.  


II.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection of a 
bilateral hearing loss disorder, and if so, is the claim well 
grounded.

We note that the latest audiological report, dated March 
1998, not only shows that the veteran has a current hearing 
loss disorder, but that additional comments were provided 
with regard to the veteran's allegation that he currently 
manifests a hearing loss disorder that is proximately due to 
his active service.  Specifically, the author of the letter 
states:  "The type of hearing loss he presents with could 
very well have been caused by acoustic trauma such as service 
in the military.  He claims that he was exposed to a lot of 
artillery fire, a bazooka went off near his ear, and small 
arms fire as well."  

As this evidence is new, in that it presents a medical 
opinion of etiology not previously of record, and material, 
as it relates to the veteran's hearing loss and his claims of 
service incurrence, we determine that new and material 
evidence has been presented, and that this claim is reopened.  
As this evidence also shows that the examiner commented 
beyond the veteran's assertions of service incurrence, we 
determine that this evidence is sufficient to minimally well 
ground his claim.  

We find that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), that is, this 
claim is plausible.  He has not alleged that any records of 
probative value that may be obtained, and which are not 
already sought by VA or associated with his claims folder, 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
with regard to this claim has been satisfied.

The veteran's claim must now be reviewed on the basis of the 
evidence of record.  

The veteran's pre-induction physical report notes that his 
hearing was reported as 15/15, no audiometric test was 
preformed.  In June 1954, the veteran complained of having 
pain and deafness in his left ear for nine months.  On 
examination, the left tympanic membrane appeared normal.  The 
report of a June 1954 Ear Nose and Throat (ENT) examination 
shows that the veteran complained of repeated ear infections 
and hearing loss.  The diagnoses were bilateral recurrent 
otitis media, worse on the left, and current aerootitis on 
the right.  The veteran was referred for a mental hygiene 
evaluation.  

The veteran again reported that his hearing would come and go 
unexpectedly, and that he had headaches; he dated these 
symptoms from when his mother passed away when he was 10 
years old.  The examiners found that he had been disturbed 
since an early age, further evaluation was recommend to 
determine the nature of his psychiatric disturbance, and if 
there was an organic basis for his symptoms.  A June 1954 
(ENT) examination report shows that the diagnosis was 
depressive reaction, chronic.  

A psychological evaluation, dated June 1954, revealed that 
although the veteran's difficulty in hearing may have 
impacted his test results, he might have been using his 
hearing difficulty for secondary gain, and that his behavior 
might have been a secondary manifestation of hearing loss as 
an outlet for passive-aggressive feelings.  A hospital report 
dated July 1954 reveals diagnoses of: passive dependency 
reaction, chronic, severe, manifested by gross inadequacy and 
immaturity; conversation symptoms of deafness and a desire to 
be discharged from service, improved with hospitalization and 
the prospect of a discharge, existed prior to service; 
perceptive deafness, severe on the left and moderate on the 
right, with a large but unknown psychogenic component, 
existed prior to service.  The veteran also reported that his 
left ear had been "deaf" for nine months, and that his 
right ear would open and close.  

A July 1954 electroencephalogram was reportedly normal.  A 
July 1954 neurological examination was within normal limits, 
and it was noted that the veteran's ability to hear low tone 
speech conflicted with his denial that he could hear a tuning 
fork.  Audiometric scores of 98.6 decibels in the left, and 
51.6 in the right was noted in a July 1954 report, and an 
August 1954 report reflects scores of 100 decibels in the 
left, and 38.3 in the right.  A social work service record 
dated August 1954 notes that the veteran reported loss of 
hearing since he was 15.  Another record, also dated August 
1954, shows that the veteran reportedly used a defense 
mechanism of deafness to avoid stressful situations, and that 
the true state of his hearing had not been determined, but 
that it was apparent that he had no organic deficit in the 
right ear.  

A rating decision dated October 1954 denied service 
connection for hearing loss as it was found to pre-exist 
service, and was not aggravated thereby.   

Letters from the veteran's private physician dated October 
1957, show that the veteran reported a history of ear 
concussion from gunfire, with a loss of hearing in both ears.  
The audiogram reportedly showed a complete loss of air and 
bone conduction in the left ear and a 42 percent loss of 
hearing in the right ear.  

A November 1961 report from another private physician shows 
that the veteran reported striking his head on a piece of 
machinery with a resulting loss in consciousness.  The 
diagnosis was probable paranoid schizophrenia.  A VA report, 
dated October 1961, shows that the physical examination was 
within normal limits, and that a neurological examination 
revealed no abnormalities.  The diagnoses were: conversion 
reaction in an individual who exhibited dissociative symptoms 
episodically, and passive aggressive personality in an 
individual with hysterical manifestations and high 
sensitivity to suggestions.  This record also shows that the 
veteran's wife brought him to the emergency room, reporting 
that he had suffered a loss of consciousness after striking 
his head on some machinery.  It is noted in the past medical 
history that he began to lose his hearing approximately two 
months prior to his active service.  

A report dated November 1975 shows that the veteran claimed 
to have hearing loss since service, and that he also worked 
in a foundry where he was exposed to unusually loud noises.  
The audiogram showed no response in the left ear, and 
moderate to severe hearing loss in the right ear.  

Lay statements were submitted in 1976, averring in essence, 
that the veteran was healthy prior to service, and that his 
problems were due to his service.  

In an August 1982 VA ER record, the veteran reported that he 
had slowly been losing his hearing for many years, and that 
he desired VA issued hearing aids.  The diagnosis was severe 
bilateral sensorineural hearing loss, greater on the left.  

An August 1988 record notes that the veteran has mild falling 
to moderately severe sensorineural loss in the right and a 
profound loss in the left ear.  The examiner noted that the 
probable cause of the hearing loss was consistent with the 
veteran's oral history of military and vocational exposure to 
noise.  

A November 1988 VA ENT record shows that the veteran had 
total hearing loss in the left ear, and moderately severe 
sensorineural hearing loss in the right ear.  

A private audiological record, dated December 1991, reveals 
that a hearing aid was recommended for the veteran's right 
ear.  

A statement dated March 1992 reflects that a work related 
physical examination, reportedly conducted in September 1953, 
did not note hearing loss.  It is also reported that the 
veteran worked for that company as a laborer from September 
1953 to December 1953.  That medical record report, dated 
September 1953, notes that the veteran's ears were "OK".  

A September 1992 record notes that the veteran had a total 
loss of hearing in the left ear, and a moderate loss in the 
right.  A statement dated October 1992, from the veteran's 
private physician notes that although noise exposure may 
cause hearing loss, the veteran's loss was so severe that the 
usual profile of damage from excessive noise was not 
identifiable.  

As indicated above, the evidence also consists of lay 
statements regarding his hearing loss, an audiological report 
and letter, dated March 1998, from a VA contract facility, 
and a second audiometric report dated August 1998.  

First, we note that the veteran has submitted numerous lay 
statements through the years, all offered to show, in 
essence, the same thing, that the veteran did not have a 
hearing loss disorder prior to his active service, but that 
his hearing loss disorder was a product of that service.  We 
find, however, that the preponderance of the evidence is 
against these contentions.  

Much of the medical evidence submitted by the veteran 
consists of treatment records, reflecting that he currently 
has a hearing loss disorder.  We note in this regard that the 
August 1988 report reflects that the veteran's hearing loss 
may be due to his history of military and vocational noise 
exposure.  However, we must point out that this evidence does 
not determine that the veteran's disorder was due to service, 
but to a history of noise exposure that may also have been 
due to his vocational exposure.  Thus, it is not particularly 
probative.  However, only the recent March 1998 audiological 
report and letter, from the VA contract facility, is offered 
to show a relationship only to his service.  That is, other 
than the veteran's service medical records, this report is 
the only medical evidence of record which addresses the issue 
of whether or not the veteran's current hearing loss 
disability is related to or proximately due to service.  That 
letter noted that:  "The type of hearing loss he presents 
with could very well have been caused by acoustic trauma such 
as service in the military.  He claims that he was exposed to 
a lot of artillery fire, a bazooka went off near his ear, and 
small arms fire as well." 

Although we previously determined that this evidence was 
sufficient to minimally well ground the veteran's claim, we 
also conclude that the preponderance of the evidence is 
against the veteran's claim that his hearing loss disorder is 
related to his active service.  First, we note that this 
examiner did not have the veteran's claims folder available 
for review.  Thus, the examiner was hypothesizing about the 
veteran's hearing loss based on generalities, not the 
veteran's specific circumstances and medical history.  In 
addition, this examiner only had the opportunity to examine 
the veteran more than 40 years after his separation from 
service.  Thus, we find that this statement is not as 
credible or probative as the veteran's service medical 
records.  In addition, the statement does not show that the 
veteran's hearing loss was indeed caused by any kind of 
acoustic trauma, only that it could have been.  Even if we 
were to give the veteran the benefit of the doubt that his 
hearing loss was indeed caused by acoustic trauma, this 
evidence still does not show that it was caused by his 
military service, only that gunfire is one type of acoustic 
trauma.  We note in this regard that the veteran suffered a 
head injury, with resulting loss of consciousness, in 1961.  
For all of these reasons, this new hypothesis, while it may 
be sufficient to minimally well ground the veteran's claim, 
is not as probative as the veteran's service medical records, 
that were reduced to writing in 1954, and most accurately 
reflected the veteran's condition at that time.  

We note that the veteran's entrance examination report does 
not show that a hearing loss was recorded, and that governing 
statutes and regulations stipulate that a veteran is presumed 
to be in sound condition when he enters service, other than 
for defects noted on his service entrance examination.  This 
presumption, however, is rebuttable upon a showing, by means 
of clear and unmistakable evidence, that the defect in 
question had existed prior to entrance into service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  Once a finding is made that a disability pre-existed 
service, the analysis turns to whether this disability was 
aggravated by such service.  There is a presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1999).  In addition, clear and unmistakable evidence is 
required to rebut the presumption of aggravation.  38 U.S.C. 
§ 1153 (West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1998); 
Akins v. Derwinski, 1 Vet.App. 228, 232 (1991) (despite 
medical diagnosis listing glaucoma secondary to pre-existing 
cataract, without specific findings required to establish 
natural progression of the disease, the presumption of 
service aggravation is not rebutted, overruled on other 
grounds by Routen v. West, 142 F.3d 1434 (1998)).

Initially, we find that there is clear and unmistakable 
evidence that the veteran's hearing loss had existed prior 
his to entrance into service.  First, we note that the 
veteran made several statements that reflected that he 
manifested his recent hearing loss episode approximately nine 
months earlier.  Although the veteran's account of a prior 
condition is normally an inadequate basis upon which to 
conclude that the condition preexisted service, we determine 
that there is extensive independent medical evidence of 
record to definitively show that the veteran's condition pre-
existed service.  Cf.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) 

Second, extensive psychological and neurological testing was 
conducted.  The veteran was afforded numerous examinations, 
and was ultimately hospitalized in July 1954.  We find it 
significant that the veteran made these repeated statements 
of pre-service hearing loss in furtherance of medical 
treatment.  The conclusions reached by medical experts at the 
end of his hospitalization period show that his hearing loss 
disorder did in fact, pre-exist service.  In addition, his 
condition was noted to be improved upon pending discharge 
from the service. Additionally, we must point out that 
another statement was made in 1961, in furtherance of 
treatment.  The veteran's wife took him to the emergency room 
after the veteran suffered a concussion, and reported to 
medical personnel there that he had suffered hearing loss 
approximately two months prior to his entry into active 
service.  Although the lay statements submitted on the 
veteran's behalf aver that the veteran did not have a hearing 
loss disorder until after his active service, the medical 
evidence clearly shows that his hearing loss disorder did 
pre-exist service.  In brief, we find that the SMRs are the 
most credible and probative evidence of record.  

Turning to the issue of whether the veteran's hearing loss 
disorder increased in severity during service, we must again 
point out that it is noted in the hospital report preceding 
the veteran's release that his condition improved upon his 
pending discharge from the army.  Thus, as the evidence shows 
that the veteran's condition improved, an increase in 
severity is not shown.  Therefore, the evidence shows that 
the veteran's pre-existing hearing loss condition was not 
aggravated by his active service.  In fact, the March 1998 
audiological report does not even address these issues.  
Thus, as the preponderance of the evidence is against the 
veteran's claim, it must be denied.  




ORDER

The petition to reopen a claim of service connection for an 
acquired psychiatric disorder is denied.

Entitlement to service connection for a bilateral hearing 
loss disorder is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

